SUMMARY ORDER

Florica Buliga appeals from a December 26, 2007, 2007 WL 4547738, judgment of the United States District Court for the Southern District of New York (Cote, J.). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
On March 30, 2004, the New York City Taxi and Limousine Commission (“TLC”) amended its rules to require the installation of equipment in taxicabs that automatically collects trip information, including the location, date, and time for each trip, the number of passengers on board, the license numbers of the taxicab and the driver, the metered fare for the trip, and the trip distance. 35 N.Y.C. R. & Regs. § 3-06. The amended rules also require installation of credit/debit card payment systems, which provide for the transmission or recording of information — including information on tips — for fares paid by debit or credit card. 35 N.Y.C. R. & Regs. § 2-01.
Buliga argues that the. TLC regulations violate his right to privacy under the Fourth and Ninth Amendments. We have considered all of Buliga’s arguments and find them to be without merit. We affirm for substantially the reasons stated by the district court in its thorough and well-reasoned decision.
For the foregoing reasons, the judgment of the district court is AFFIRMED.